Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered July 19, 2002, convicting defendant, after a jury trial, of manslaughter in the second degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
Defendant failed to preserve his challenge to the sufficiency of the evidence and we decline to review it in the interest of justice. Were we to review this claim, we would find that the jury had a rational basis upon which to find that defendant acted recklessly (see People v Sullivan, 68 NY2d 495 [1986]).
Defendant failed to preserve his challenge to the court’s justification charge and we decline to review it in the interest of justice. Were we to review this claim, we would conclude that the charge, viewed as a whole, adequately explained the objective and subjective aspects of the justification defense (see People v Goetz, 68 NY2d 96 [1986]). Concur—Andrias, J.P., Friedman, Marlow, Nardelli and Williams, JJ.